CONSULTING GROUP CAPITAL MARKETS FUNDS (the “TRUST”) LARGE CAPITALIZATION GROWTH INVESTMENTS LARGE CAPITALIZATION VALUE EQUITY INVESTMENTS SMALL CAPITALIZATION GROWTH INVESTMENTS SMALL CAPITALIZATION VALUE EQUITY INVESTMENTS INTERNATIONAL EQUITY INVESTMENTS EMERGING MARKETS EQUITY INVESTMENTS CORE FIXED INCOME INVESTMENTS HIGH YIELD INVESTMENTS INTERNATIONAL FIXED INCOME INVESTMENTS MUNICIPAL BOND INVESTMENTS MONEY MARKET INVESTMENTS (collectively, the “Portfolios”) SUPPLEMENT DATED DECEMBER 17, 2008 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 2, 2008 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus and Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus or SAI. LARGE CAPITALIZATION VALUE EQUITY INVESTMENTS (“Portfolio”) On December 3, 2008, the Trust’s Board of Trustees approved the hiring of Cullen Capital Management, LLC, as an investment subadviser to the Portfolio and approved the termination of AllianceBernstein L.P. as a subadviser to the Portfolio. Effective December 17, 2008, information pertaining to AllianceBernstein L.P. and its management of a portion of the Portfolio is deleted from the SAI. Effective December 17, 2008, the following is added to the section entitled, “Portfolio Manager Disclosure” on page 55 of the SAI: Large Capitalization Value Equity Investments Cullen Capital Management, LLC Portfolio Manager(s) Registered Investment Company Other Pooled Investment Vehicles Other Accounts As of August 31, 2008 Accounts Assets Accounts Assets Accounts Assets James P. Cullen* 1 $5 billion 1 $67 million 12,000 $5 billion John C. Gould 1 $5 billion None $0 12,000 $5 billion * Number of accounts and assets for which advisory fee is totally or partially based on performance as of August31, 2008: Registered Investment Company Other Pooled Investment Vehicles Other Accounts Accounts Assets Accounts Assets Accounts Assets James P. Cullen None $0 1 $67 million None $0 The following is added to the section entitled, “Portfolio Manager Compensation” on page 66 of the SAI: Cullen Capital Management, LLC (“Cullen”) Mr.
